            Case 1:18-cv-03112-KBJ Document 13 Filed 03/14/19 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
______________________________________
                                       )
THE JAMES MADISON PROJECT, et al.,     )
                                       )
            Plaintiffs,                )
                                       )
      v.                               ) Civil Action No. 18-3112 (KBJ)
                                       )
CENTRAL INTELLIGENCE AGENCY,           )
                                       )
            Defendant.                 )
______________________________________ )

                                   JOINT STATUS REPORT

       Pursuant to the Court’s February 28, 2019, Order, the Parties respectfully file this Joint

Status Report to apprise the Court of their progress toward resolving this FOIA case, in which

Plaintiffs have requested records from the Central Intelligence Agency (“CIA”).

       1.       Plaintiffs seek records regarding the historical record of coordination between the

CIA and the late president George H.W. Bush prior to his time of service as Director of the CIA.

See Compl., ECF No. 1, ¶ 6.

       2.      The CIA has completed its search and has identified approximately 30 potentially

responsive records to Plaintiffs’ request.

       3.      The CIA is currently processing documents for the potential release of any

responsive non-exempt records to Plaintiffs. The CIA anticipates that it will complete its

processing of Plaintiffs’ request on or about April 15, 2019.

       4.      Pursuant to Section 4(c) of the Court’s General Order and Guidelines Applicable

to FOIA Cases, ECF No. 5, the parties will jointly file a notice informing the Court of any

outstanding issues in this case after the CIA completes its processing of Plaintiffs’ request for
          Case 1:18-cv-03112-KBJ Document 13 Filed 03/14/19 Page 2 of 2



records. Because the CIA anticipates completing its response to Plaintiffs request in

approximately 30 days, the Parties do not propose filing any additional status reports prior to the

Section 4(c) notice.

                                      Respectfully submitted,

                                      /s/ Bradley P. Moss
                                      Bradley P. Moss, Esq.
                                      D.C. Bar #975905
                                      Mark S. Zaid, Esq.
                                      D.C. Bar #440532
                                      Mark S. Zaid, P.C.
                                      1250 Connecticut Avenue, N.W.
                                      Suite 700
                                      Washington, D.C. 20036
                                      (202) 454-2809
                                      (202) 330-5610 fax
                                      Brad@MarkZaid.com
                                      Mark@MarkZaid.com

                                      Counsel for Plaintiffs

                                      JESSIE K. LIU, D.C. Bar. No. 472845
                                      United States Attorney

                                      DANIEL F. VAN HORN, D.C. Bar No. 924092
                                      Chief, Civil Division

                               By:     /s/ Christopher Hair
                                      CHRISTOPHER HAIR, Pa. Bar No. 306656
                                      Assistant United States Attorney
                                      555 Fourth Street, N.W.
                                      Washington, D.C. 20530
                                      (202) 252-2541
                                      christopher.hair@usdoj.gov

                                      Counsel for Defendant




                                                 2
